Title: From George Washington to William Paterson, 20 February 1793
From: Washington, George
To: Paterson, William



Sir,
Philadelphia February 20th 1793

The resignation of Mr Johnson, one of the Associate Judges, having occasioned a vacancy on the bench of the Supreme Court of the United States, it is incumbent upon me to bring forward a suitable Character to fill that place. In performing this part of my duty, I think it necessary to select a person who is not only professionally qualified to discharge that important trust, but one who is known to the public and whose conduct meets their approbation.
Under this impression, Sir, I have turned my thoughts upon you; and if you will permit me ⟨to nominate you for this office, I shall have the⟩ satisfaction to believe that our Country will be pleased with, and benefitted by the acquisition.
As an appointment to this office must be made before the close of the present Session of the Senate, which is near at hand; and would be convenient if it could be done before the rising of the Supreme Court, which is now sitting in this City, in order that the Judges may make their arrangements for the ensuing Circuits, it is necessary that I should know your determination as early as possible. With due Consideration I have the honor to be Sir, Your most Obedt Servt

Go: Washington

